DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on January 15, 2021 is acknowledged. Claims 1-13 and 16-20 remain pending. Applicant amended claims 1, 2 and 16, and clarified the intended meaning of “slug flow” to obviate the 35 U.S.C. 112 rejections set forth in the previous Office action, and thus place the claims in condition for allowance. As indicated in the previous Office action, claims 2, 9-11, 18 and 20, which were subject to species election, have been rejoined. 
Allowable Subject Matter
Claims 1-13 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Dennis et al. (US 2011/0060152 A1) disclose a method of performing a reaction, the method comprising:
introducing a first fluid 120 with an extraction reagent and a second fluid 130 with a sample independently into a channel 160 to form slugs 172 and 174 of the first fluid separated by the second fluid (see Fig. 1A); and
creating a vortex in the slugs by moving the slugs along the channel 160 (see Fig. 1B), thereby increasing an exchange of a chemical constituent between the two fluids (see [0037] and [0040]). 
However, Dennis et al. do not disclose or suggest a method in which: 
1) a chemical constituent is exchanged between a gas slug and a liquid slug, as recited in independent claim 1, or 
2) the chemical constituent being exchanged is H2S, as recited in independent claim 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL S HYUN/Primary Examiner, Art Unit 1797